PER CURIAM.
The appellants were charged in an information with breaking and entering a building with intent to commit grand larceny, and with grand larceny. They pleaded not guilty, waived a jury, were tried before the court, and were found and adjudged guilty. Each was sentenced to confinement in the state penitentiary for a term of one year. On their appeals, which were consolidated here, appellants argue insufficiency of the evidence. We find that contention to be without merit. On consideration of the record and briefs we conclude the judgments were supported by competent substantial evidence, which was partly direct and partly circumstantial. Police observed the defendants exiting through a window of the building from which there had been removed merchandise that was found nearby. They fled. Pursuit and search by the police resulted in their apprehension in the vicinity. See Daniels v. State, Fla.1959, 108 So.2d 755; State v. Young, Fla.1968, 217 So.2d 567.
Affirmed.